In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Lally, J.), entered August 22, 1996, which granted the defendants’ separate motions to dismiss the complaint pursuant to CPLR 3126 for failure to comply with prior orders of the court.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court did not improvidently exercise its discretion in dismissing the plaintiffs’ complaint pursuant to CPLR 3126. The plaintiffs exhibited willful and contumacious conduct in failing to comply with repeated demands for disclosure and service of proper bills of particulars, in failing to comply with *662several court orders compelling full disclosure, and in failing to provide a reasonable excuse for their noncompliance (see, Zletz v Wetanson, 67 NY2d 711, 713; Lobo Equities v North Riv. Ins. Co., 124 AD2d 647; Anteri v NRS Constr. Corp., 117 AD2d 696, 697-698; Brandi v Chan, 151 AD2d 853, 854; Henderson v Stilwell, 116 AD2d 861, 862-863). Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.